Citation Nr: 1522198	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  12-26 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, anxiety disorder not otherwise specified (NOS), depressive disorder NOS, major depressive disorder, panic disorder (with or without agoraphobia), conversion disorder, and adjustment disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



	
ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to August 1973 and November 1979 to November 1982, including service in the Republic of Vietnam.  He had additional service with the Reserves and National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran claimed entitlement to service connection for anxiety.  Claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's claim encompasses any psychiatric diagnoses during the appeal period.  The Board has recharacterized the issue accordingly as reflected on the title page.

In March 2015 the Veteran testified before the undersigned via video-conference.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the claim of entitlement to service connection for an acquired psychiatric disorder must be remanded to associate outstanding VA records and to afford the Veteran a VA examination addressing the etiology of any currently diagnosed psychiatric disorder, which the Veteran reports had its onset in service.  

The record indicates that VA must obtain potentially relevant and outstanding VA treatment records.  At the March 2015 Board hearing, the Veteran testified that he received ongoing psychiatric treatment at the Hartshorne VA Medical Center and had future appointments scheduled.  The most recent VA treatment records associated with the claims file are dated April 2014 (with the exception of a single March 2015 treatment record).  Records of VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, any outstanding relevant VA treatment records should be obtained.

The Veteran was provided with a VA examination in July 2012.  In the resulting medical opinion the examiner assumed the Veteran's anxiety pre-existed service.  There is no clear and convincing lay or medical evidence that psychiatric symptoms pre-dated service; moreover, his August 1970 entrance examination report did not note any psychiatric disability.  Thus, the Veteran is presumed to be sound on entry to service with respect to his mental health.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  The Board finds a new examination is necessary to address the etiology of any currently diagnosed acquired psychiatric disorder.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

On remand, the VA examiner should address the multiple episodes in service of hyperventilation, shortness of breath, and fainting, including the September 1971 treatment record that stated hyperventilation was possibly secondary to anxiety.  The examiner should also discuss the Veteran's September 1973 report of dizziness, sweats, shortness of breath, heart palpation with nervousness, chest pain, depression/excessive worry (for one year), loss of memory or amnesia, nervous trouble (long history), and periods of unconsciousness.  The examiner should also discuss the competent and credible reports of the Veteran and his spouse that he continued to have occasional panic attack symptoms after leaving service that worsened in 2009.
Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records relevant to mental health dated from April 2014 to the present. 

2.  Notify the Veteran that he may submit lay statements from himself as well as from individuals such as friends and family members who have first-hand knowledge and/or were contemporaneously informed the onset and/or recurrence of his psychiatric symptoms during and/or since service.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After completing the above and associating any additional treatment records with the claims file, schedule the Veteran for an appropriate VA examination to determine the etiology of any acquired psychiatric disorder.  The examiner should review the claims file and note such review in the report.  The examiner should:

a.  Identify any acquired psychiatric disability found to be present at any time since May 2012.  

b.  State whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset in service.

Please note that the Veteran is presumed to be sound on entry to service as to his mental health.

A complete rationale for the conclusions reached should be set forth.  In the rationale, please address the multiple in-service episodes of hyperventilation, shortness of breath, and fainting, including the September 1971 treatment record that stated hyperventilation was possibly secondary to anxiety.  The examiner should also discuss the Veteran's September 1973 report of dizziness, sweats, shortness of breath, heart palpation with nervousness, chest pain, depression/excessive worry (for one year), loss of memory or amnesia, nervous trouble (long history), and periods of unconsciousness.  

Please also discuss the competent and credible reports of the Veteran and his spouse that symptoms began in service and that after service occasional panic attack symptoms continued, worsening in 2009.

4.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

